Per Curiam: The complainants in this case being the equitable owners of the first of two promissory notes, secured by a mortgage, filed a bill to procure a sale of the mortgaged premises, making Lietze, the appellant, a defendant, and alleging that the second note had been assigned to him, that he had obtained judgment on it, and had sold and bid in the mortgaged premises under his judgment. Lietze answered, setting up that in doing this he was acting merely as agent for one Hume, to whom the note, judgment," and certificate of purchase belonged and had been assigned. The interest of Hume in the subject matter of'the litigation being thus disclosed, the complainant should have amended his bill and made him a party. Herrington v. Hubbard, 1 Scam. 569. This decree may seriously prejudice his interests, and he should have ati opportunity to protect them. The decree is reversed and the cause remanded. Decree reversed.